Citation Nr: 0307356	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  98-07 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis B.


REPRESENTATION

Appellant represented by:	Bruce W. Ebert, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active service from August 1973 to July 1975.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California; the veteran's claim has since been 
transferred to the VA RO in Reno, Nevada.

In January 2000, the Board held that new and material 
evidence had not been submitted to reopen a claim of service 
connection for hepatitis B.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In March 2001, the VA General 
Counsel filed a motion to remand and to stay proceedings for 
the Board to consider the claim under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In August 2001, CAVC granted the motion for remand, vacated 
the January 2000 Board decision, and remanded the issue to 
the Board.  See Luyster v. Gober, 14 Vet. App. 186 (2000); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).

Pursuant to the CAVC's remand, the case was returned to the 
Board for further appellate review.

In July 2002, the Board undertook additional development on 
the issue on appeal, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002), specifically obtaining additional 
records.  The Board subsequently received additional records 
- Social Security Administration records, medical records and 
service personnel records.

The Board has duly considered the provisions of the VCAA and 
is now undertaking additional development on the issue of 
entitlement to service connection for hepatitis, variously 
diagnosed as hepatitis B and C, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); 38 C.F.R. 
§ 19.9(a)(2) (2002).  

When it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903.  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing the issue 
of entitlement to service connection for hepatitis, variously 
diagnosed as hepatitis B and C.

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist in 
light of the VCAA is premature at this time.  Additionally, 
the Board need not discuss the limited application of the 
VCAA in new and material evidence claims, given the favorable 
disposition of that issue as decided herein.

In an April 2000 statement, the veteran sought to reopen a 
claim of service connection for hypertension.  In March 2002, 
the Board received a document from the representative that 
raised the issues of service connection for schizophrenia and 
a total disability rating for compensation purposes based on 
individual unemployability.  In a February 1985 decision, the 
Board held that new and material evidence had not been 
submitted to reopen a claim of service connection for an 
acquired psychiatric disorder.

Since these issues have been neither procedurally prepared 
nor certified for appellate review, the Board is referring 
them to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  In an April 1993 confirmed rating decision, the VA RO in 
San Francisco, California, found that no new and material 
evidence had been submitted to reopen the veteran's claim of 
entitlement to service connection for hepatitis B, and 
notified him; he did not appeal that decision.

2.  The additional evidence added to the record since the 
April 1993 rating decision bears directly and substantially 
upon the specific matter under consideration; is not 
cumulative or redundant; and, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered to fairly decide the merits of the claim


CONCLUSION OF LAW

Evidence received since the April 1993 rating decision 
wherein the RO denied reopening the claim of entitlement to 
service connection for hepatitis B is new and material, and 
the veteran's claim for hepatitis, variously diagnosed as 
hepatitis B and C, is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105(c) (West 2002);  38 C.F.R. §§ 3.104, 3.156(a), 
20.302, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence that was of record prior to the unappealed April 
1993 rating decision wherein the RO declined to reopen the 
claim of entitlement to service connection for hepatitis B is 
reported in pertinent part below.

The veteran's abdomen and viscera were noted to be normal on 
the service entrance examination and he denied a history of 
stomach/liver trouble, hepatitis and jaundice.  The service 
medical records contain no reference to hepatitis by finding 
or history.  Service records include a note reflecting 
treatment with prescribed medications for high blood pressure 
by a civilian physician.  The service separation examination 
showed that all body systems were normal and that the veteran 
denied a significant medical history.  On a medical history 
questionnaire he denied having or having had stomach/liver 
trouble, hepatitis and jaundice.

Service records also reflect the veteran's possession of 
marijuana and mixing of prescription medication and alcohol, 
and that he underwent a drug rehabilitation program.

A report from a private hospital, dated in March 1976, 
reflects that the veteran provided a history of hepatitis at 
age thirteen, without complications.  No current diagnosis of 
hepatitis is shown in the report.  

A report dated in October 1976 from that same hospital 
reflects treatment for hypertension and psychological 
problems and drug abuse.  A history of hepatitis at the age 
of eleven was noted.  Liver/spleen studies during that 
hospitalization showed slight splenomegaly and that the liver 
and spleen were otherwise normal.  Hepatitis was not 
diagnosed during that hospitalization.

In connection with a private gastroenterology consultation in 
May 1978, the veteran provided a history of liver trouble 
since age thirteen.  The physician noted that the veteran had 
had numerous episodes of gastrointestinal symptomatology, 
usually several per year, since having had viral hepatitis at 
the age of thirteen.  The physician noted that the veteran 
had had some abnormal liver biochemistries, although 
acknowledging that the veteran's records had not arrived and 
had not been reviewed.  The veteran denied having been 
overtly jaundiced and also denied the use of parenteral drugs 
or significant amounts of alcohol.  The impression after 
examination was possible chronic active hepatitis. 

A follow-up in June 1978 indicates that the veteran underwent 
elective liver biopsy. The physician noted that the veteran 
had had elevation of his serum transaminases for several 
years, with a positive hepatitis B antibody.  The impression 
prior to biopsy was chronic active liver disease versus 
benign persistent hepatitis.  The biopsy was consistent with 
benign persistent hepatitis.

VA treatment records dated in May 1979 indicate that the 
hepatitis was diagnosed when the veteran was thirteen years 
old and that he used heroin during service "13 years ago" 
along with barbiturates, opiates and tranquilizers. 

In October 1980, the veteran submitted depositions from 
physicians, a social worker and a publisher taken in 
connection with a civil lawsuit brought by the veteran 
against a civilian doctor.  

In one deposition, dated in October 1978, CC, MD, stated that 
the veteran had a liver condition that was "most apparent 
around late 1976 and early January 1977."   Transcript of Dr. 
CC's deposition at 25.  Dr. CC stated that to his knowledge, 
the veteran had "no problems with hepatitis between the ages 
of 13 and when I saw him, when he was about 21, and I really 
would not expect that his hepatitis he had at the age of 13 
was the source of his chronic active hepatitis."  Id. at 27.  
Dr. CC also stated that the use of Bellergal and Valium, even 
to excess, could conceivably cause hepatitis, but that it was 
"also likely that if it did, with cessation of the 
medication, the liver should return to normal."  Id. at 50.  
Dr. CC stated that the veteran's liver should return to 
normal even if he had hepatitis at the age of thirteen.  Id.

In another October 1978 deposition, KJ, MD stated that the 
veteran told him that he was using heroin prior to 1973.  
Transcript of Dr. KJ's deposition at 13.  Dr. KJ also 
indicated that he was aware that the veteran had been treated 
for heroin addiction at a VA medical center.  Id. at 31.

In an October 1978 deposition, ST testified that the veteran 
had used heroin in the summer of 1975.  Transcript of ST's 
deposition at 50.

The October 1978 deposition of GR, who was a social worker 
and drug and alcohol counselor, and who treated the veteran 
during active service, shows GR testified the veteran told 
him after his active service that he had used heroin.  
Transcript of GR's deposition at 29.

An operative report dated in September 1981 and signed by DP, 
MD, reflects that the veteran had a fifteen-year history of 
hepatitis, and that a liver biopsy was indicative of 
hepatitis.  

In a letter to VA dated in January 1982, Dr. DP reported that 
he had treated the veteran since August 1981, and that the 
veteran had been hospitalized several times for abdominal 
pain related to chronic liver disease and peptic ulcer 
disease.  Dr. DP stated that the veteran's "GI diagnoses do 
date to his military service, as documented by his therapy 
for these disorders while in the military."

In a letter dated in February 1983, Dr. DP reported treatment 
of the veteran since July 1981, and stated that the veteran 
was disabled from chronic pancreatitis and chronic active 
hepatitis.  Dr. DP stated that he had traced the veteran's 
records extensively, that his hepatitis "does date to his 
military service," and that this "can be confirmed by 
reviewing his military records."

The veteran was privately hospitalized from February to March 
1983.  Diagnoses included chronic active hepatitis.  A 
history and physical report notes that the veteran had a long 
history of abdominal pain, and that his history dated to age 
thirteen when he had infectious hepatitis.  It was noted that 
he had had an abnormal liver scan in 1980 with hepatomegaly 
and splenomegaly.

In a report of a July 1984 VA fee basis psychiatric 
evaluation, the examiner noted the veteran had liver disease 
with chronic elevation of liver enzymes, which he may have 
had since he was a teenager.  The examiner also indicated 
that the veteran had a history of substance abuse including 
cocaine, heroin and barbiturates.

A report of a VA May 1991 fee basis psychiatric examination 
shows the veteran had a history of chronic liver disease, 
which had existed prior to active service.

In a statement dated in November 1992, Dr. DP reported that 
the veteran "required (sic)" hepatitis B at the age of 
twelve, per the records of his attending physician Dr. RS.  
The original diagnosis was stated to be duck refuge botulism. 

The evidence submitted subsequent to the unappealed April 
1993 confirmed rating decision wherein the RO declined to 
reopen the claim of entitlement to service connection for 
hepatitis B is reported in pertinent part below.

In a letter dated in November 1995, Dr. DP indicated that the 
veteran had chronic hepatitis B, and based on his extensive 
research of the veteran's records, he concluded that "this 
disease process dates to the time of his military service." 

VA medical records, received pursuant to the Board's 
development, reflect that in July 2000, it was indicated the 
veteran reported that hepatitis B was originally diagnosed, 
but that the diagnosis of his disorder was changed to 
hepatitis C when the test for hepatitis C became available.  
It was reported that the veteran had the hepatitis C virus 
and that he had had chronic hepatitis C for about twenty-five 
years.  The diagnosis was chronic hepatitis C infection.


Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 C.F.R. § 3.160(d) 
(2002).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2002).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See 38 C.F.R. § 3.104(a) (2002).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (hereafter "CAFC") noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett, 83 F.3d at 1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2002).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-46 (Fed. Cir. 2000) 
(upholding the first two prongs of the Colvin new and 
materiality test, while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), CAVC held 
that the prior holdings in Justus and Evans that the evidence 
is presumed to be credible was not altered by the CAFC 
decision in Hodge.  The Board notes that 38 C.F.R. § 3.156 
was recently amended, and that the standard for finding new 
and material evidence has changed as a result.  See 38 C.F.R. 
§ 3.156(a) (2002).  However, this change in the law is not 
applicable in this case because the veteran's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  See 66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).

Service Connection

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of the person's abuse of alcohol or drugs.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.301 (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson, 12 Vet. App. at 253.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Analysis

The VA medical record dated in July 2000 is new and material 
evidence.  This evidence indicates that the veteran had had 
hepatitis for about twenty-five years.  At the time of that 
notation, he had been out of active service for a few days 
more than twenty-five years.  This additional evidence bears 
directly and substantially upon the specific matter under 
consideration; is not cumulative or redundant; and, by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156 (2002).  

Therefore, the claim of entitlement to service connection for 
hepatitis, variously diagnosed as hepatitis B and C, is 
reopened.  
As noted above, the Board is undertaking additional 
development on the issue of service connection for this 
disorder pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of service connection for hepatitis, 
variously diagnosed as hepatitis B and C, the appeal is 
granted to this extent.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

